FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK ALEXANDRE MISSUD, I,                     No. 12-17622

               Plaintiff - Appellant,            D.C. No. 3:12-cv-03117-WHA

  v.
                                                 MEMORANDUM *
SAN FRANCISCO SUPERIOR COURT;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Patrick Alexandre Missud, I, appeals pro se from the district court’s

judgment dismissing his action alleging that judges, courts, and state agencies

violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
other laws. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the district court’s rulings regarding reconsideration, Sch. Dist. No.

1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and

we affirm.

      The district court did not abuse its discretion in denying Missud’s motions

for reconsideration because Missud failed to establish grounds for such relief. See

id. at 1263 (listing factors warranting reconsideration under Fed. R. Civ. P. 59(e)

and 60(b)).

      Missud’s “Petition for immediate FRCP Rule 65 Injunctive Relief to Prevent

Additional 18 USC §1513(e) Retaliation Action by California’$ $tate Bar,” filed

on July 22, 2013, is denied.

      Defendant California State Bar’s request for sanctions, set forth in its

answering brief, is denied without prejudice to a separately filed motion for such

relief. See Fed. R. App. P. 38.

      AFFIRMED.




                                           2                                     12-17622